                                              November 8, 2019

By ECF
                                           The trial scheduled to begin on January 27, 2020 is adjourned to February 3,
Honorable Edgardo Ramos                    2020 at 9:00 a.m. The final pretrial conference scheduled for January 23, 2020
United States District Court               is now scheduled for January 30, 2020 at 2:30 p.m. Voir dire questions,
Southern District of New York              verdict sheets, jury charges, and motions in limine are due December 27, 2019.
40 Foley Square                            Responses thereto are due January 17, 2020. Speedy trial time is excluded
New York, NY 10007                         from today, November 12, 2019, until February 3, 2020, in the interest of
                                           justice.
Re:    United States v. Enrique Felix
       19 CR 260 (ER)
                                                    Nov. 12, 2019
Dear Judge Ramos:

        I write on consent (Assistant United States Attorney Ryan Finkel) to respectfully request
that the Court adjourn the trial currently scheduled to begin January 27, 2020. The reason for the
request is that a personal matter has arisen that may require me to be out of the district the week
preceding the scheduled trial date. This would prevent me from being able adequately prepare
adequately for the trial. Mr. Felix is currently serving a sentence on an unrelated matter, so a
slight delay in the trial date would not prejudice him.

        The government consents to an adjournment and has reached out to their witnesses to
ascertain their availability for any future dates. Subject to the Court’s schedule, the parties and
the witnesses are available on the following dates:

The week of February 3
The week of February 10
The week of February 17
The week of March 2
The week of March 9
The week of March 23, starting Wednesday March 25
The week of March 30.

       Thank you for your consideration of this request.

                                              Very Truly Yours,

                                              /s/
                                              Jennifer Willis
                                              Assistant Federal Defender
                                              (212) 417-8743
CC.: Ryan Finkel (via email)
